Title: From George Washington to Brigadier General Alexander McDougall, 19 September 1777
From: Washington, George
To: McDougall, Alexander

 

Dr Sir,
[Reading Furnace, Pa.] Sepr 19th 1777

The exigency of our affairs makes it necessary, you should use all the diligence and dispatch in your power to join this army, with the troops under your command. The enemy are making the most vigorous efforts to succeed in their attempt upon Philadel: and it will require our utmost exertions to disappoint them. We shall this day cross the Schulkill at Parkers ford about thirty miles from Philadelphia. The most convenient place for you to cross the Delaware in the present situation of things is Coryels ferry; but you will govern yourself in this according to circumstances. I am with esteem Dr Sir Yr most Obedt

Go: Washington

